Citation Nr: 1703863	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) with residual headaches.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from June 1996 to February 1997, with a prior period of active duty for training (ACDUTRA) in the Army Reserve from January 1987 to May 1987, a period of ACDUTRA service in July 1990, and several periods of non-delineated Reserve service, including in June 1988.

This appeal comes to the Board of Veterans Appeals (Board) from August 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims has since been transferred to the Cleveland, Ohio RO.

In August 2011, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims folder. 

In May 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development, including scheduling him for a TDIU examination.  Although there has been partial compliance with a part of the remand directives, regrettably, the Board finds that additional development is necessary in order to adjudicate the issue of TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's TBI with residual headaches has not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms.

2.  The probative and competent evidence is against finding that the Veteran's degenerative joint disease of the right knee was either incurred in, or aggravated by, active duty service, ACDUTRA, or inactive duty for training (INACDUTRA); and arthritis of the right knee did not manifest to a compensable degree within one (1) year of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for TBI with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8045-8100 (2016).

2.  The criteria for service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial disability rating in excess of 10 percent for TBI with residual headaches.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where, as here, service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The rating criteria pertaining to TBI were amended in September 2008, and went into effect on October 23, 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  The August 2009 rating decision granted service connection for TBI with residual headaches, and characterized the Veteran's symptoms under the prior hyphenated diagnostic code for TBI, DC 8045-9304 for subjective complaints of headache.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27 (2016).  

The claim for service connection for the current disability was received in July 2009, after the new criteria were implemented, thus rendering some aspects of the prior rating criteria inapplicable.  Nonetheless, in the August 2009 rating decision that granted service connection and assigned a 10 percent disability rating for the current disorder, the AOJ erroneously mischaracterized the Veteran's disability by citing the anachronistic diagnostic code often associated with TBI, DC 9304, which was in effect prior to October 23, 2008.  DC 9304 is now used to evaluate dementia due to head trauma under § 4.130, Schedule of Ratings - Mental Disorders.  Here, because the treatment and examination reports fail to show that the Veteran was ever diagnosed with dementia, DC 9304 is not applicable.  The correct additional diagnostic code to identify the basis for the rating assigned in this case with DC 8405 is DC 8100, which is used to evaluate migraine headaches.  Because the AOJ properly applied the correct diagnostic criteria of DC 8100 to evaluate the Veteran's reported headaches, and merely cited the wrong diagnostic code, DC 9304 is therefore moot and will not be discussed further.  In this analysis, the Veteran's current DC 8405 will be hyphenated with the properly analogous disability rating for migraine headaches, DC 8100, in evaluating his disability. 

Under DC 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.
Under DC 8045, there are three main areas of dysfunction that may result from TBIs and which have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI); emotional/behavioral; and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2016). 

Cognitive impairment is defined as decreased memory, concentration, attention and executive functions of the brain.  "Executive functions" are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." (TBI table).  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the TBI table.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the TBI table.  Id.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  However, where, as here, there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the TBI table.  Id.  

Physical (including neurological) dysfunction, based on the following list, is evaluated under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, they are to be separately evaluated under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the TBI table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should also be considered.  Id.  

Under DC 8045, there may be an overlap of manifestations of conditions evaluated under the TBI table with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations is not assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition is assigned. 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications  and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair and using the toilet.

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Pursuant to 38 C.F.R. § 4.124a, the TBI table, as outlined below, contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 4th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is assigned as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

The TBI table provides as follows:

Facet 1: Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.
1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2: Judgment

0: Normal

1: Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3: Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.

Facet 4: Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5: Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).
2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6: Visual Space Orientation

0: Normal.

1: Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7: Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet 8: Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9: Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Facet 10: Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

After a full review of the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 10 percent for TBI with residual headaches is not warranted for any portion of the appeal period.

With respect to the first facet, memory, attention, concentration, and executive functions, the examiner who performed the August 2009 VA examination found that the Veteran only reported having mild memory loss.  While the January 2012 examiner found that he had no complaints in these areas, the Veteran told the December 2015 examiner that he had mild memory loss.  Viewing the evidence in its entirety, the Board finds that a level of impairment of 1 is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Regarding the second facet, judgment, the Board finds that a level of impairment higher than 0 was not evident during the appeal period.  The Veteran's judgment was deemed normal during the August 2009, January 2012 and December 2015 VA examinations, and there was no indication to the contrary in treatment notes.  

With regard to the third facet, social interaction, the Board finds that a level of impairment greater than a 0 is not demonstrated by the evidence of record.  Although the August 2009 and December 2015 examiners found that the Veteran's social interaction was routinely appropriate, the January 2012 examiner stated that his social interaction was occasionally inappropriate.  

Concerning the fourth facet, orientation, the Board finds that a level of impairment greater than 0 was not shown during any portion of the appeal period, as all three VA examiners concluded that the Veteran was always oriented to person, time, place, and situation.

For the fifth facet, motor activity (with intact motor and sensory system), the Board concludes that an impairment level greater than 0 is not applicable, as each VA examiner found the Veteran's motor activity to be normal.

With respect to the sixth facet, visual special orientation, the Board again finds that an impairment level greater than 0 is not applicable, as the evidence of record does not suggest, and the Veteran did not contend, that such was impaired to any degree.  In fact, each VA examiner found that his motor activity was normal.

Regarding facet seven, subjective symptoms, although the December 2015 examiner found that the Veteran had no subjective symptoms, the Board acknowledges his many complaints of headaches throughout the period on appeal, including during his RO hearing and each of the VA examinations.  In addition, both the August 2009 and January 2012 examiners opined that he demonstrated subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships, such as occasional headaches.  Nonetheless, because the criteria for a level of impairment of 0 includes the aforementioned symptoms, Board finds that a level of impairment greater than 0 is not for application.  Moreover, although, the Veteran reported that he had headaches 3-4 times per day during the August 2011 RO hearing, during the January 2012 examination, he did not report having daily headaches, and during the December 2015 examination, he said that he experienced headaches no more than three times per week.  

As to facet eight, neurobehavioral effects, the Board concludes that a level of impairment greater than 0 is not applicable, as the evidence of record shows that the Veteran's neurobehavioral effects have an impact no greater than occasionally interfering with workplace interaction, social interaction, or both, but do not preclude them.

For the ninth facet, communication, a level of impairment greater than 0 has not been shown.  Each VA examiner found that the Veteran was able to communicate and comprehend spoken and written language.  Further, the Veteran never reported having any communication problems.  

Finally, for the tenth facet, consciousness, a "total" level of impairment, which indicates a persistently altered state of consciousness, was neither shown by the evidence of record, nor asserted by the Veteran.  Each VA examiner noted his state of consciousness as normal.

Accordingly, after review of the impairment levels assigned under the TBI table, the Board finds that an impairment level greater than 1 was not assigned at any time during the appeal period.  Thus, the current 10 percent disability rating for TBI with residual headaches appropriately reflects the Veteran's highest assigned impairment level.

The Board also finds that the lay and medical evidence of record does not demonstrate the Veteran's need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.12a (2016).

In addition to the VA examinations and treatment records, the Board has also considered a letter from a private physician, Dr. J.L., dated in May 2009.  The clinician said that the Veteran's TBI resulted in his experiencing chronic symptoms of vertigo, headaches, blurred vision and insomnia, with the headaches progressively worsening over time.  He stated that the headaches occurred on a daily basis, lasting from 10-15 minutes to several hours, and at the onset of a headache, the Veteran reported experiencing vertigo, blurred vision, photosensitivity, noise sensitivity, insomnia and pain. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  While professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005)), the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

Dr. J.L.'s statement concerning the Veteran's symptoms of his disability, without supporting clinical data or other evidence to support his assertions, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is no indication that he ever treated the Veteran, and no treatment records were provided.  As such, the Board finds his assertion to be of little probative value.

The Board further concludes that the probative evidence of record fails to demonstrate that the Veteran is entitled to a higher disability rating under DC 8100 for his reported headaches.  During his August 2008 examination, he reported having headaches no more than twice a week, lasting 2-3 minutes.  During his January 2012 examination, the Veteran said that his headaches had progressed over time, but did not report prostrating headaches averaging more than one in two months over the previous several months.  In December 2015, he told the VA examiner that he had headaches three times per week, however, he denied experiencing prostrating migraine or non-migraine headaches.  In addition, although the Veteran claims that he is entitled to a higher disability rating because of his headaches, the treatment records contained no evidence that he was receiving treatment for headaches at any time during the course of the appeal.  As such, because the evidence shows that the Veteran does not suffer from prostrating headaches averaging more than one in two months over the past several months, the Board finds a higher or separate disability rating is not warranted for TBI with residual headaches under DC 8100.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's TBI with residual headaches, but has found none.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for this disability.  However, the lay and medical evidence of record fails to show unique or unusual symptomatology that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.




Entitlement to service connection for degenerative joint disease of the right knee.

The Veteran asserts that he sustained two right knee injuries while serving with the Army Reserve.  He says that the first one occurred while he was standing behind a cargo truck helping to unload some materials when the truck reversed, pinning his right leg between the gate of the truck and the cargo dock.  He claims that the second injury occurred in 1990, during another period of Reserve service, when he was playing softball and fell, striking his right knee on a rock.  He avers that one or both of these injuries caused his current right knee degenerative joint disease.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The US Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

As noted above, although the Veteran served a four-month period of active duty service from January to May 1987, he states that he sustained right knee injuries during his Army Reserve service.  In November 1986, during an initial active duty service enlistment examination, findings for the lower extremities were normal.  He reported that he had fractured his clavicle when he was four-years-old, but the examiner found no residuals; that was the only pre-service injury he reported.  Service treatment records show that in June 1988, he was treated for complaints of a right leg injury sustained while unloading a safe from a 2.5 ton cargo truck.  The medical officer observed some swelling and soreness, but reported no other findings.  The Veteran was treated with ace wraps and Bengay and was returned to duty; he was advised to return if soreness persisted.  There is no evidence that he reported any further problems or returned for additional treatment for his right knee or leg.

During a quarterly examination in January 1990, it was noted that he had a two-centimeter linear scar on his right knee.  However, the findings for the lower extremities were within normal limits.  While he again reported having a broken clavicle during childhood, he reported no other pre-service injuries, and denied any chronic knee, bone or joint problems, including arthritis.   

In July 1990, while on ACDUTRA, he sought treatment for right knee pain after falling and striking his right knee on a rock while playing softball.  An x-ray was negative and the knee was found to be stable.  The diagnosis was right knee contusion (bruise).  A line-of-duty determination found that the injury had been sustained in the line-of-duty, but would result in a temporary disorder and was unlikely to result in any future medical care.  	     

During a periodic examination in September 1995, findings for the lower extremities and musculoskeletal system were again found to be normal. Although the Veteran reported that he had undergone arthroscopic surgery on his left knee in April 1995 to repair torn cartilage, he denied chronic problems or further treatment for the right knee.   

Post-service VA treatment records beginning in 1991are negative for treatment of a chronic right knee disorder until many years after active duty service.  A May 2006 treatment record shows the Veteran was seen at the Huntington VA Medical Center (VAMC) with reports of having twisted his right knee a few days before.  The diagnosis was knee pain, rule out meniscus injury.  

In August 2009, he was afforded a VA joints examination.  He reported that he had injured his right knee during service when he was struck by a cargo truck.  Although the examiner erroneously noted the date of the injury as June 1982 (instead of June 1988, the date reflected in the service treatment records), the Veteran reported that the date of "onset" of his knee disorder as 1996.  He said he had been diagnosed with a dislocated patella and had to wear a full-length leg cast for three days to immobilize the knee, after which time, the knee was then drained, and he was placed on light duty for a week.  He said that thereafter, the knee remained stable.  On physical examination, the clinician noted that the Veteran had a deformed right knee joint (later identified in VA treatment records as genu varum, or bowlegs).  He diagnosed the Veteran with degenerative joint disease of the right knee, but did not provide an opinion as to whether the condition was related to military service.

In October 2009, the Veteran was afforded a second VA examination, at which time, he reported the first knee injury as having occurred in 1987, after which, he was returned to duty.  He also reported that his right leg had been lacerated at school when he was a child.  The examiner noted the service treatment records that showed that he had sustained an injury to his knee while playing softball in 1990.  The Veteran reported that he was self-treating the pain with Tylenol as needed.  The VA examiner concluded that he could not determine whether the Veteran's right knee degenerative joint disease was the result of service without resorting to speculation.  In this respect, he opined that the right knee injury that occurred when the Veteran fell on a rock was minor, but his claim of having been pinned against a dock by a truck, requiring temporary casting, was more traumatic.  Nonetheless, he said that when the Veteran returned to service in the 1990s, no right knee problems were noted.  He also said that the degenerative joint disease could be wear and tear from previous injuries, including childhood injuries, as no examinations or range of motion studies were done at the time of the in-service injuries or after he was released from active duty.  Finally, he said that the Veteran also had arthritis in the left knee, which could not have resulted from his in-service accidents.

The Board concludes that the probative and competent evidence weighs against the Veteran's claim of entitlement to service connection for degenerative joint disease of the right knee on a direct, presumptive and aggregation basis.  As discussed above, although the Veteran was treated for two separate right knee injuries during service, the evidence fails to demonstrate that either injury resulted in a chronic right knee disability.  Following the June 1988 injury where his knee was caught between the loading dock and the gate of a truck, the examiner only observed swelling and soreness, requiring very conservatively with ace wraps and Bengay.  Despite the Veteran's report to the August 2009 VA examiner that he had been diagnosed with a dislocated patella and placed in a temporary cast, there are no service treatment records demonstrating such treatment.  Furthermore, and regardless of whether he was treated with a knee immobilizer, the subsequent service treatment records fail to reveal any further complaints of, or treatment for, the right knee until July 1990, nearly two years later, when, after falling and striking his knee on a rock, he was diagnosed with a bruise; as noted above, x-rays of the right knee were negative.  Periodic service examinations in January 1990 and September 1995 (the first performed after his June 1988 knee injury, and the second after the July 1990 knee injury) were also negative for a right knee disorder, and during both examinations, the Veteran denied having, or having previously had, a chronic right knee disorder.  Accordingly, the Board finds that service connection for the Veteran's right knee degenerative joint disease on a direct basis is not warranted.

Further, although the Veteran told the October 2009 VA examiner that he had sustained a right leg laceration during childhood (which the examiner apparently considered in opining that he could not determine the cause of the Veteran's right knee disorder without resorting to speculation), the only pre-service injury he actually reported during his active duty service enlistment examination in November 1986 (and again during the September 1995 Reserve examination), was a fractured clavicle that he reportedly sustained as a young child.  

Here, the Veteran neither reported, nor was found to have, a pre-existing right knee injury during his November 1986 active duty service enlistment examination, and the last service examination of record, dated in September 1995, revealed normal findings for the lower extremities.  Thus, he is presumed sound upon entry onto active duty.  As such service connection for right knee degenerative joint disease based on aggravation is not warranted.

In addition, although the Veteran is currently diagnosed with degenerative joint disease of the right knee, there is no evidence that he was diagnosed with the condition within one year of separation from active duty service in May 1987.  In fact, post-service VA treatment records show no diagnosis of right knee degenerative joint disease until his VA joint examination in August 2009, nearly 15 years after his 1995 Reserve service examination.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first documented treatment or complaint of record of right knee degenerative joint disease, or its related symptoms, is evidence that weighs against the Veteran's claim on both a direct and presumptive basis.  

Finally, in addition to the Veteran's service treatment records, VAMC records and the VA examination report, the Board has also considered the statement from Dr. J.L., the private physician who examined the Veteran in May 2009 and provided opinions concerning both his headaches and right knee disorder.  He wrote:  

"[the Veteran] was seen multiple times while in the Army for a chronic injury to his right knee.  Several times this was diagnosed as a knee contusion by military medical staff.  X-rays were also taken and appear to look normal at that time.  Patient was often put on restricted physical activity ... It is ... more likely than not, [that] all of the above mentioned illnesses, injuries, and diagnoses were caused and/or brought about while [the Veteran] served in the United States Army. ... All of the above mentioned issues are a matter of his military/VA records ...."

As noted above, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, supra.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, supra.   

Dr. J.L.'s assertion that the Veteran was seen in service "multiple times" for a chronic right knee injury, and was "often put on restricted physical activity," is  simply not supported by the service treatment records, which show that he was only treated once for an injury characterized by the medical officer as right knee "swelling and soreness," and a second time for a bruise.  There is also no evidence in the service treatment records that he was "often" placed on restricted duty.  In fact, during the VA examination, the Veteran himself reported being placed on light duty for only one week, following his June 1988 right knee injury.  Thus, although Dr. J.L. contends that his statements about the Veteran are a matter of record, based on the inaccuracy of such statements, as well as the lack of supporting clinical data or other rationale, the Board again finds his opinion to be of little probative value.

In summary, the Board finds that the probative evidence of record weighs against the Veteran's claim of entitlement to service connection for degenerative joint disease of the right knee.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to a disability rating in excess of 10 percent for TBI with residual headaches is denied.

Entitlement to service connection for right knee degenerative joint disease is denied.





REMAND

Although the Board sincerely regrets the necessity of another remand, it is necessary to afford the Veteran every opportunity to substantiate the implied claim of entitlement to TDIU.

In its May 2014 Remand, the Board instructed the RO/AOJ to afford the Veteran a VA examination to address Dr. D.L.'s opinion that the Veteran's is unable to sustain gainful employment as a result of his TBI and headache residuals and right knee degenerative joint disease.  However, the AOJ failed to schedule an examination.  Thus, there has not been substantial compliance with the prior remand directive and the Board has no choice but to remand this issue again.  

Accordingly, this matter is REMANDED for the following action:

1.  Send the Veteran another letter regarding the issue of entitlement to TDIU and provide him with a reasonable amount of time to respond.

2.  Thereafter, and regardless of whether the Veteran provides any documentation, schedule him for a VA examination to ascertain whether his one service-connected disability alone (TBI with residual headaches) precludes him from obtaining and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's complete claims file should be made available to the examiner and the examiner must note that it has been reviewed.  

The examiner is directed to specifically consider, and
reconcile as necessary, the August 2009 VA examination
report which documents that the Veteran had to retire in
2008 due to health problems, including non-service-connected chronic obstructive pulmonary disease (COPD)
and a claimed knee condition, and the subsequent January
2012 VA examination where he reported that he cannot work only as a result of non-service-connected COPD.

3.  After completing any other development deemed
necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statements of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


